FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                       October 30, 2015
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
KIMBERLY KETIKU,

      Plaintiff - Appellant,

v.                                                         No. 15-1313
                                                  (D.C. No. 1:15-CV-01322-LTB)
MINT URBAN INFINITY - BRITTANIA                              (D. Colo.)
HEIGHTS APARTMENTS - CARDINAL
GROUP MANAGEMENT AND
ADVISORY,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, LUCERO, and McHUGH, Circuit Judges.
                  _________________________________

      Kimberly Ketiku appeals from the dismissal of her pro se complaint. Because

she alleges no basis for subject-matter jurisdiction, we affirm.

      Ketiku filed a complaint alleging that mold and other conditions in her

apartment, owned by Appellee, caused her severe health problems. The district court



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
dismissed her complaint because she asserted only state law claims, and alleged no

basis for federal jurisdiction. Ketiku timely appealed.

      Federal courts have limited jurisdiction and can only decide cases that fall

within the bounds of that jurisdiction. Morris v. City of Hobart, 39 F.3d 1105, 1111

(10th Cir. 1994). The two most commonly utilized forms of federal jurisdiction are

diversity jurisdiction under 28 U.S.C. § 1332 and federal-question jurisdiction under

28 U.S.C. § 1331. Ketiku noted that the parties are domiciled in the state of

Colorado, and thus has failed to show diversity as required by § 1332. And her only

asserted causes of action are citations to “§ 38-12-503, § 38-12-505[, and] § 38-12-

507,” which appear to be referring to Colorado state law. See Colo. Rev. Stat. §§ 38-

12-503, -505, -507 (concerning warranty of habitability).1 Ketiku has thus provided

no basis upon which we can conclude that she has raised a federal question.

      Because Ketiku has not alleged a basis to invoke the jurisdiction of the federal

courts, we AFFIRM the dismissal of her complaint without prejudice. We GRANT

Ketiku’s motion to proceed in forma pauperis.


                                           Entered for the Court


                                           Carlos F. Lucero
                                           Circuit Judge




      1
        Although we clearly lack jurisdiction as a federal court, a state court may
have jurisdiction to hear Ketiku’s claims as a court of general jurisdiction. See Colo.
Const. art. VI, § 9.
                                           2